Case: 20-50046     Document: 00515557851         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 9, 2020
                                  No. 20-50046
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Abelardo Dominguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-36-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jose Abelardo Dominguez, federal prisoner # 83259-080, pleaded
   guilty to fraud and making false statements (count three) and engaging in
   monetary transactions (count eight) and was sentenced to 36 months of
   imprisonment for each offense, to be served concurrently; one year of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50046      Document: 00515557851          Page: 2    Date Filed: 09/09/2020




                                    No. 20-50046


   supervised release on count three and three years of supervised release on
   count eight, to be served concurrently; a $10,000 fine; $1,971,072.45 in
   restitution; and a $200 special assessment. He appeals a final order of
   garnishment of his Individual Retirement Account (IRA), which the
   Government obtained to enforce the restitution order.            According to
   Dominguez, the IRA constituted “other income” that was exempt from
   garnishment under 26 U.S.C. § 6334(a)(8), because the IRA was necessary
   to comply with a state child support judgment, requiring him to pay a total of
   $1227 per month.
          We “review garnishment orders for abuse of discretion.” United
   States v. Tilford, 810 F.3d 370, 371 (5th Cir. 2016). The district court’s
   interpretation of a statute is a conclusion of law, which is reviewed de novo,
   and fact findings are reviewed for clear error. Id. “A trial court abuses its
   discretion when its ruling is based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence.” United States v. Crawley, 533 F.3d
349, 358 (5th Cir. 2008) (internal quotation marks and citation omitted).
          To establish that the IRA was exempt from garnishment, Dominguez
   was required to show that it fell within the meaning of the term “other
   income” in § 6334(a)(8) and that it was necessary to comply with the child
   support judgment.       See § 6334(a)(8); 28 U.S.C. §§ 3014(b)(2) and
   3205(c)(5). Dominguez has not cited any authority supporting his argument
   that his IRA constitutes “other income” necessary to comply with the child
   support judgment. We need not resolve this issue because Dominguez has
   not met his burden to show that the IRA was necessary to comply with the
   child support judgment. See §§ 3014(b)(2) and 3205(c)(5).
          The presentence report provided detailed information concerning
   Dominguez’s income, assets, and liabilities and stated that his total net worth
   was $4,313,147.97. Prior to his incarceration, Dominguez had a monthly




                                          2
Case: 20-50046     Document: 00515557851          Page: 3   Date Filed: 09/09/2020




                                   No. 20-50046


   income of approximately $11,500 including $4,500 from a business, which
   renovated and rented properties; his monthly expenses, including child
   support, were approximately $5,501. Although some of his properties were
   forfeited to the Government, Dominguez did not argue or show in the district
   court or on appeal that he no longer receives $4,500 in monthly rental
   income. Given that Dominguez has substantial assets and ongoing rental
   income, he has not shown that his IRA was necessary for him to comply with
   the child support judgment. Therefore, he has not shown that the district
   court abused its discretion by granting the Government’s motion for a final
   order of garnishment. See Tilford, 810 F.3d at 371.
          AFFIRMED.




                                         3